Citation Nr: 1448647	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision (with notice to the Veteran in December 2009) of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned via videoconference hearing in November 2013; a transcript is of record.  He submitted additional evidence in November 2013, along with a waiver of review by the agency of original jurisdiction.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).  The paper claims file and all pertinent records in VA's electronic processing systems have been considered.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected psychiatric symptoms have resulted in occupational and social impairment with reduced reliability and productivity due to symptoms most nearly approximating the severity, frequency, and duration of those contemplated by a 50 percent rating.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA fully notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in June 2009.  This notice was provided prior to the adjudication of his service connection claim; no further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  Further, the Veteran and his representative indicated actual knowledge of the requirements for a higher rating during the Board hearing, and the undersigned asked questions to elicit pertinent information and try to substantiate the claim.  

All identified, outstanding medical records were obtained, and the Veteran was also afforded two VA examinations.  Although the Veteran asserted in his substantive appeal that he did not fully report the extent of his symptoms in the initial examination, he was provided another examination in November 2012.  There is no argument or indication that the most recent examination is inadequate, that the severity of his symptoms has changed, or that further medical evidence is needed.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected anxiety disorder has been assigned an initial 30 percent rating as of February 13, 2009.  The September 2012 VA examiner opined that his depressive symptoms are related to his service-connected anxiety disorder.  Therefore, the Board will also consider such symptoms in evaluating his disability.

The criteria for a 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic code (DC) 9413.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The lay and medical evidence reflects that the Veteran has had chronic anxiety and sleep impairment due to excessive worrying and some nightmares related to service, even when treated with medications.  There is conflicting evidence regarding the nature and severity or frequency of his other mental health symptoms.

During the October 2009 VA examination, the Veteran was noted to be happy and healthy except for sleep problems and anxiety, and he reported being socially active with his girlfriend, as well as having good friends and playing golf and going to the gym 2-3 times a week.  An October 2009 VA treatment record noted that the Veteran was divorced and had minimal contact with his daughter who lived out of state.  He reported at that time that he enjoyed his job, and during the October 2009 VA examination he was noted to work without difficulty except at times when he had increased anxiety due to stress, with occasional inability to perform at work.  

The Veteran reported to his VA provider on February 2010 that his depressive symptoms made it extremely difficult to do work, take care of things at home, or get along with others.  Similarly, in his August 2010 notice of disagreement, he reported difficulty finishing work tasks and that he had been counselled for poor performance.  The September 2012 VA examiner noted that the Veteran was working full-time, but that he had difficulty in establishing and maintaining effective work and social relationships.  He was living with his partner and their children, he had some friends but did not socialize, and he was in school.  The examiner noted that there was otherwise no change.  The September 2012 VA examiner summarized that there was occupational and social impairment with reduced reliability and productivity due to the Veteran's mental health symptoms.  Similarly, during the November 2013 hearing, the Veteran reported working two jobs, and that he had no social life other than with his wife and children.

The Veteran was treated for depression prior to his service discharge in February 2009.  Although there was a negative depression screen in an October 2009 VA treatment record, he reported depressed mood during the October 2009 VA examination a few days later.  He was found to have good memory at that time.  Although the Veteran only reported anxiety and insomnia in an early-February 2010 VA treatment record, he was noted to be experiencing severe depression symptoms in a February 2010 VA treatment record a few weeks later.  His symptoms included frequent decreased interest or pleasure in activities, hopelessness, trouble sleeping, agitation, low energy, appetite changes, and difficulty concentrating, although he denied any trouble with recall.  Similarly, in his August 2010 notice of disagreement, the Veteran reported feeling more distant from his family, depressed mood, and that he had stopped participating in activities that he used to enjoy.  

The September 2012 VA examiner recorded depressive symptoms of helplessness, hopelessness, depressed mood, disturbances of motivation and mood, social withdrawal, anhedonia, decreased motivation and concentration, mild memory loss (such as forgetting names, directions, recent events),  sleep disturbance, and fatigue.  The Veteran denied any psychiatric treatment, other than medications, since 2010.  

Thereafter, the Veteran had a negative depression screen in a March 2013 VA treatment record.  He was noted to have anxiety that was controlled or stable with medications, and he declined any further mental health clinic treatment at that time.

During the November 2013 Board hearing, the Veteran again indicated that he had no more interest in sports or other activities, and that he had low energy and no motivation to work out.  He also reported lower concentration and memory.
 
Despite his depressive symptoms, the Veteran has repeatedly denied any suicidal ideation during treatment and examinations.  He testified at the November 2013 hearing that he was depressed and had occasionally thought it would be better if he did not wake up in the morning, but that he had never seriously considered suicide.  

The Veteran has reported irritability or being easily angered at various times, but there is no indication of episodes of violence, and he has repeatedly denied any homicidal ideation.  During the October 2009 VA examination, he reported good impulse control and denied any episodes of violence.  In a February 2010 VA treatment record, he reported being upset quite a bit, but denied any irritability.  In his August 2010 notice of disagreement, the Veteran stated that he was now more easily agitated and quickly angered, and that his family and fiancee had mentioned these mood changes.  Similarly, in his May 2012 substantive appeal, the Veteran reported unprovoked anger or temper, and that his girlfriend had commented on his mood changes several times.  During the September 2012 VA examination, he reported irritability, but no impaired impulse control or episodes of violence.

In addition to ongoing anxiety and worry, the Veteran has reported varying frequency of panic attacks.  The October 2009 VA examiner recorded several panic attacks over the past few months, and that he responded to stress.  The Veteran reported panic attacks in his August 2010 notice of disagreement, and more frequent panic attacks in his May 2012 substantive appeal.  The September 2012 VA examiner recorded panic attacks weekly or less often.  At the November 2013 hearing, the Veteran testified to panic attacks once a week or 2-3 times per week.

The VA examiners assigned GAF scores of 61 and 63, which indicates only mild impairment.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Nevertheless, the GAF is not conclusive of the level of impairment for VA purposes, and it only reflects a particular point in time; the Board must consider the GAF together with all pertinent evidence.  See 38 C.F.R. § 4.126.  

The Board observes that there is some conflicting evidence regarding the severity and frequency of the Veteran's symptoms, and the evidence appears to show some periods of lesser symptoms.  Indeed, in his August 2010 notice of disagreement, he stated that he was "content" with the RO's determination at the time of the original decision (in November 2009), but that his symptoms had "worsened," describing them as summarized above.  However, in his May 2012 substantive appeal, the Veteran indicated that he did not report the full severity of his symptoms at the initial VA examination (in October 2009) because he was worried about losing his work security clearance.  He also asserted that his symptoms had worsened.  He was given a new VA examination in September 2012, and he indicated at one point during that examination that his symptoms had not changed other than decreased social life.  

The Veteran's mental health symptoms during the September 2012 VA examination, as well as based on evidence at various other points during the appeal, meet the 50 percent rating criteria.  Under the circumstances of this case, the Board resolves doubt in the Veteran's favor and finds that his service-connected psychiatric disorder has resulted in occupational and social impairment with reduced reliability due to symptoms most nearly approximating the severity, frequency, and duration of those contemplated by a 50 percent rating throughout the appeal period.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9413; see also Vazquez-Claudio, 713 F.3d at 117.  However, the evidence does not warrant a higher schedular rating of 70 or 100 percent at any point.  

In addition to chronic sleep impairment, the evidence generally shows that the Veteran has had difficulty with social and work relationships; however, he does not have an inability to establish such relationships.  Further, although the Veteran has frequent anxiety or worry, panic attacks ranging from 1 to 3 times per week, and periods of depression, these episodes are not so continuous as to affect his ability to function independently, appropriately, or effectively.  Rather, he has maintained some friendships and a romantic relationship resulting in marriage or living together with their children.  The Veteran has also been employed throughout the appeal despite some difficulties in performance, and he was even working two jobs at the time of the November 2013 hearing.  He was also attending school as of the September 2012 VA examination.  The Veteran has episodes of depressive symptoms, as well as mood swings and quick temper or unprovoked irritability; however, he has repeatedly denied suicidal or homicidal ideation or any episodes of violence.  There is also no indication of obsessional rituals, abnormal speech or thought patterns, disorientation, delusions or hallucinations, or neglect of personal appearance or hygiene.  Although the Veteran has reported some decreased memory or concentration and difficulty completing tasks, this was generally noted to be due to low energy or motivation, and there is no indication of higher levels of memory difficulties.  In sum, the Veteran's mental health disability does not result in deficiencies in most areas due to symptoms of a severity, frequency, or duration such as those contemplated by the 70 percent criteria.  He also does not have total occupational and social impairment, or symptoms such as those contemplated by the 100 percent criteria.  Id.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as the Veteran's symptomatology remained relatively stable throughout the appeal, and any decreases or increases in severity were not sufficient for a lower or higher rating for a distinct period.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his psychiatric symptoms, as discussed above.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised, as the Veteran has been employed full-time throughout the appeal period.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A higher initial rating of 50 percent for the service-connected psychiatric disorder is being granted based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against a higher rating; therefore, reasonable doubt does not arise, and the claim must be denied in this regard.  38 C.F.R. § 4.3.


ORDER

An initial rating of 50 percent is granted for service-connected psychiatric disorder.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


